Title: To John Adams from Samuel Swift, 31 March 1775
From: Swift, Samuel
To: Adams, John


     
      Bror. Adams
      
       31. March 75
      
     
     I was in hopes you would have just called as you went out of Town, more especially as I Asked the favor I wanted to have troubled you with the inclosed—but you forgot me. I Sent and got the Group it is Admirally well done as far as it go’s, but, pauca desunt, vizt. Act. II. Scene I. The persons are, Hateall, Hazlerod, Monsieur, Beau-Trumps, Simple, Humbug, Sr. Sparrow, yet the first part that is Acted is by Scriblerius, who is not in the Scene, nor is Collateralis tho both Speak, and Hateall tho in it Says not a word during the whole Scene Sr. Sparrow do’s not Act Any part in it or in the whole play, tho mentioned at the Opening, nor do’s Commodore Batteau ever make his Appearance upon the Stage, tho both him and Sparrow are in the Dramatis Personae it may be Tasty but to me it Seems that these two last mention’d might have Acted some part how small soever.
     
     Hateall with his nut brown Kate &c. is inimatable, but what go’s even if possible beyond life itself is, in the Same Scene vizt. 3d. Tis not my temper ever to forgive, I hated Brutus. I hate the Leaders. I hate the People, &c in Meagre, oh, it is Ad imum pinxit. So much for the fifteen Friends to Government. Yesterday morn the Tote of the Army marched erly over the Neck, and as the Appearance was Unusual it excited the Curiousity of some and the fear of Others. Our worthy fellow Citizen Paul Revere was posted away it is said to Concord—&c. They marched it seems as far as Jamaica-plain, and there the light Infantry display’d their Military Genius to the Admiration of Stumps and Alderbushes, for they in the most heroick manner disregarding even mud and Water, fil’d Off to the left near the new Bridge in the Fresh meadow Near Scarboroughs, manfully lay’d Siege to a Certain Swamp, Surrounding the Same, many of e’m entering into it and drove thro it Sometimes above Ankle deep in real mire as appeard by many of their Shoes after the seige was over. They traversed all the Thickets, swamps, meadows and deserts between Jamaica plain and Rents the Tavern at Roxbury where they came out into open field and view, and from thence they marched Clear to Boston via Roxbury where they Arrived by 10 o’Clock A.M. of the same day except 2 or three missing men who in 2 or 3 hours after were observed to come into Town lame, and it was tho’t by some, that these 2 or 3 last Straglers had waded thro Swamps, mud and mire ful knee Deep or they were very Muddy at least. They are now in their several Barracks Refreshing themselves after so long and tedious a forc’d March. Shall watch their motions from time to time Sir and Render you an Account in due season. Please to forward the inclosed for your honest old fashioned friend.
     
      Fidelis
     
    